Citation Nr: 1626366	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-09 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for facial skin cancer.

3.  Entitlement to service connection for myelomonocyte acute myeloid leukemia, myelodysplastic syndrome (MDS) and/or B cell leukemia.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION


The Veteran had active service from September 1964 to September 1967. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and October 2011 rating decision of the RO in Detroit, Michigan.  Jurisdiction rests with the RO in Detroit, Michigan as the Veteran last resided within this jurisdiction.  The September 2009 rating decision denied entitlement to service connection for PTSD and the October 2011 rating decision denied entitlement to service connection for facial skin cancer and entitlement to service connection for myelomonocyte acute myeloid leukemia, MDS and/or B cell leukemia.  

This case was before the Board in September 2015 when the Board granted an increased evaluation for neck scars, denied increased evaluations for pes planus, for shell fragment wound of muscle group XXIII and for a left hand scar, and remanded the remaining claims for additional development and consideration.  The remaining claims now return for appellate review.  

The Board recognizes that while the Veteran filed a claim for entitlement to service connection for PTSD, there is another psychiatric diagnosis of record.  Specifically, as discussed in detail below, the Veteran has been diagnosed also with anxiety disorder.  Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), although a claim identifies PTSD without more, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim.  The Board therefore finds that the Veteran's claim is not limited solely to PTSD.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD, as listed on the title page.

Similarly, the Board has recharacterized the Veteran's service connection claims for myelomonocyte acute myeloid leukemia, myelodysplastic syndrome (MDS) and/or B cell leukemia more broadly as a single claim.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).


FINDING OF FACT

On May 23, 2016, the Board was notified by the Veteran's representative that the appellant died on May [redacted], 2016.


CONCLUSIONS OF LAW

1.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal for entitlement to service connection for facial skin cancer at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 

3.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal for entitlement to service connection for myelomonocyte acute myeloid leukemia, myelodysplastic syndrome (MDS) and/or B cell leukemia, at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 





REASONS AND BASES FOR FINDING AND CONCLUSIONS

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 



ORDER

The appeal for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is dismissed.

The appeal for service connection for facial skin cancer is dismissed.

The appeal for service connection for myelomonocyte acute myeloid leukemia, myelodysplastic syndrome (MDS) and/or B cell leukemia, is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


